EXHIBIT 10.1

SEARS HOLDINGS CORPORATION

FORM OF CASH AWARD – ADDENDUM TO

RESTRICTED STOCK AWARD AGREEMENT

September 26, 2012

[Name]

As of September 11, 2012 (the “Distribution”), Sears Holdings Corporation (the
“Company”) distributed to each shareholders as of September 7, 2012 (the “Record
Date”) one transferable subscription right (“Subscription Right”) for each full
common share owned by that stockholder, to purchase shares of common stock, par
value $0.01 per share (“SHO Shares”), of Sears Hometown and Outlet Stores, Inc.
(“SHO”) at a price of $15.00 per whole share (the “Rights Offering”). Each
Subscription Right entitles its holder to purchase from the Company 0.218091 of
a share of SHO common stock.

Pursuant to action taken by the Company under the Sears Holdings Corporation
2006 Stock Plan (the “Plan”), instead of a distribution of such Subscription
Rights with respect to any unvested shares of restricted stock awarded under the
Plan as of the Record Date (“Unvested Restricted Shares”), a cash award (“Cash
Award”) has been approved. Based on the Unvested Restricted Shares awarded to
you under the Restricted Stock Award Agreement dated [date], you are hereby
awarded the [Cash Award / Cash Awards] indicated below in lieu of any and all
rights you would otherwise have had to Subscription Rights with respect to such
Unvested Restricted Shares. Any Cash Right is subject to the same vesting
requirements and other terms set forth in the Restricted Stock Award Agreement
dated [date] applicable to the Unvested Restricted Shares.

 

Date of Grant

   Unvested Restricted
Shares    Cash Right    Vesting Date

Month Day, Year

   X,XXX    $XX.XX    Month Day, Year

OR

 

Date of Grant

   Unvested Restricted
Shares      Cash Right(s)      Vesting Date  

Month Day, Year

     X,XXX       $ XX.XX         Month Day, Year   

Month Day, Year

     X,XXX       $ XX.XX         Month Day, Year   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Cash Award – Addendum to
Restricted Stock Award Agreement.

 

SEARS HOLDINGS CORPORATION

 

By:    Dean Carter Title: VP, Talent and Human Capital Services GRANTEE

 

[Name]

 

2